159 Ga. App. 850 (1981)
285 S.E.2d 589
TURNER
v.
WOOD.
62623.
Court of Appeals of Georgia.
Decided October 7, 1981.
William D. Smith, for appellant.
Paul C. Myers, for appellee.
CARLEY, Judge.
Appellant-defendant filed a notice of appeal from the order of the trial judge denying defendant's traverse of plaintiff's affidavit. In this court plaintiff-appellee moves to dismiss the appeal on the basis that the judgment is not final and appealable and that the appeal is, therefore, premature. Although the trial court ruled in favor of the plaintiff with regard to defendant's traverse, there is no order of the trial court disbursing the funds answered into court by the garnishee. "No final order has been entered in the main case. The appeal is accordingly premature." Knox v. Knox, 151 Ga. App. 144 (259 SE2d 150) (1979). See also Marbut Co. v. Capital City Bank, 148 Ga. App. 664 (252 SE2d 85) (1979). The motion to dismiss is granted.
Appeal dismissed. Deen, P. J., and Banke, J., concur.